Citation Nr: 9901424	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  97-26 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation for Crohns Disease, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1973 to May 1977.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from the December 1996 rating decision of 
the Department of Veterans Affairs Regional Office in 
Wichita, Kansas (RO).


REMAND

A preliminary review of the record discloses that the 
veteran, in a claim for an increased disability evaluation 
dated May 1996, provided an authorization for release of 
information from John Owen, M.D.  The ROs rating decision of 
December 1996 reported that the request to Dr. Owen was 
returned due to an insufficient address.  The veteran 
subsequently provided a complete address for Dr. Owen in her 
Notice of Disagreement dated February 1997 and in her VA Form 
9 dated July 1997.  The RO apparently never made another 
request for medical records from Dr. Owen.

The veteran also reported in her May 1996 claim that she had 
received treatment for her disability at VA Medical Centers.  
At that time, the RO requested treatment reports from the 
Leavenworth VA Medical Center from May 1995 to the present.  
These records were obtained and associated with the claims 
file but it remains unclear whether the veteran received 
treatment at other times or at different facilities.

Once a veteran has presented a well-grounded claim, the VA 
has a duty to assist her in developing the facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  When the veteran has provided specific information 
and called the records to the attention of the VA, the VA 
must provide assistance in obtaining relevant records from 
private physicians.  Olson v. Principi, 3 Vet.App. 480 
(1992); Culver v. Derwinski, 3 Vet.App. 292 (1992).

Moreover, the VA is deemed to have constructive knowledge of 
documents generated by the VA and, in this case, has actual 
knowledge of the existence of those records.  As such, they 
are considered to be evidence that is of record at the time 
any decision is made, and should be associated with the 
claims file.  See Bell v. Derwinski, 2 Vet.App. 611 (1992). 
See also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) (an 
[agency of original jurisdictions] failure to consider 
records which were in VAs possession at the time of the 
decision, although not actually in the record before the AOJ, 
may constitute clear and unmistakable error)

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the opinion of the 
Board that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following actions:

1.  After securing authorization from the 
veteran, the RO should obtain and 
associate with the claims file any and 
all records of Dr. Owen pertaining to the 
treatment of the veteran.

2.  The RO should obtain and associate 
with the claims file any and all records 
pertaining to the treatment of the 
veteran from the appropriate VA Medical 
Centers.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and her representative should be furnished a 
supplemental statement of the case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.


The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence she desires to have considered in connection with 
her current appeal.  No action is required of the veteran 
until she is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
